Title: From James Madison to David Montagu Erskine, January 1807
From: Madison, James
To: Erskine, David Montagu



Sir
Department of State Jany.  1807

From the supplement to your letter of the 4th. instant, and the papers enclosed in it, I learn that Captn. Douglas of H. B. Majestys Ship of War Bellona now in Hampton Roads, has failed to discharge an American Citizen named Richard Dickins now on board that ship; alledging that he entered voluntarily on board another British Ship of War, whence he was sent on Board the Bellona, where on the 10th. of Jany. 1806, he accepted the Bounty given to British subjects in such cases.
It is not necessary to call in question the fact that his free will alone engaged this American in his present service; however positively the contrary is asserted in his letter to his Mother of Sept. 21. 1806; because the illegality of his detention results from either supposition.  If he be a volunteer, as is suggested, he infringes a law of the U. S. and being within the jurisdiction of the U. S. is subject to the legal process proper for bringing him to justice notwithstanding his being on board a foreign Ship of War; which, whatever courtesies may be due to it, in the execution of the process, can never pretend within the waters of the U. S to be a sanctuary for offenders.  If Dickens be compulsively detained, you must be equally aware, Sir, that he is himself entitled to his release by another legal process, to which as little bar can be found in the public character of the Ship in which he is detained.
This concise view of the case cannot fail, I am persuaded, Sir, to engage your best offices for rectifying the misconception of the British Commander, and for his relinquishment of the person detained, without any resort, other than to his respect for the laws of a Country which affords him hospitality and accommodations.
